Title: To Benjamin Franklin from Fournier, 9 May 1780
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur
Paris Le 9 mai 1780
Je Suis on ne Peut Plus Sensible au Cadot que vous voulez Bien me faire de Permettre aux Peintre de Prendre deux a trois Séances Pour avoir votre Portrait je me suis arrangé de Prix avec luy: je n’ai jamais compté, monsieur, que vous me Le fériés faire  a vos Dépens, C’est Bien heureux Pour moi de L’avoir: quand il m’en couteroit 20. Louis je Les donnerais avec Plaisir. Ce n’est Point je vous jure flatterie de ma part; C’est Le Plus Beau Cadot que j’aurai eu de ma vie, et qui me fera honneur et même a ma Postérité. Le Peintre vous Remettra Cette Lettre, et je vous Prierai de lui donner une Séance Si votre tems vous Le Permet. Je Pars mardy Pour Chartres, et dans un moi ou Six semaines je vous apporterez Lépreuve en Lettre de votre Caracteres ainsi que Le traité des observations Sur L’origine de L’Imprimerie fait Par mon pére, et que vous trouverez Surement Bien Ecrit. En attendant Lhonneur de vous voir je vous Prie de me Croire avec des Sentiments d’estime, et de Recconnoissance Monsieur, Votre très humble et très obéissant Serviteur
FOURNIER
Mr francklin a Passy.
 
Addressed: A Monsieur / Monsieur francklin / A Passy
Notation: fournier Paris le 9 may 1780
